Exhibit D

 

Amendment No. 1 to Convertible Loan and Security Agreement

This Amendment No. 1 to Convertible Loan and Security Agreement (

the "Loan Amendment") is made as of July 7, 2003, among LifePoint, Inc., a
Delaware corporation having a principal place of business at 1205 South Dupont
Street, Ontario, California 91761 (the "Borrower"), Jonathan Pallin and General
Conference Corporation of Seventh-day Adventists, a District of Columbia
corporation having a principal place of business at 12501 Old Columbia Pike,
Silver Spring, Maryland 20904 (the "Lender").



Recitals

Whereas

, the Borrower and the Lender have entered into a Convertible Loan and Security
Agreement dated as of November 12, 2002 (the "Loan Agreement"), pursuant to
which the Lender made an Initial Advance of $2,500,000 to the Borrower;



Whereas

, the Lender determined, following its Due Diligence in accordance with the Loan
Agreement, not to make additional Advances to the Borrower pursuant to the Loan
Agreement;



Whereas

, the Borrower is in the process of making other financing arrangements and the
making of such arrangements will be facilitated by the Lender agreeing: (a) to
execute and deliver three (3) amendment agreements, one dated April 4, 2003 (the
"Third Amendment Agreement"), one dated May 30, 2003 (the "Fourth Amendment
Agreement") and one dated June 27, 2003 (the "Fifth Amendment Agreement" and
together with the Third Amendment Agreement and the Fourth Amendment Agreement,
the "Amendment Agreements"), among the Borrower, other holders of Series C
Preferred Stock of the Borrower and the Lender in its capacity as a holder of
Series C Preferred Stock of the Borrower to amend the Securities Purchase
Agreement dated as of June 20, 2001, as amended (the "Securities Agreement"),
among the Borrower and the purchasers of Series C Preferred Stock of the
Borrower and (b) to convert the outstanding amount of the Initial Advance into
Series D Preferred Stock of the Borrower;



Whereas

, the Borrower has entered into a Securities Purchase Agreement dated as of the
date hereof (the "Series D Purchase Agreement") among the Borrower and the
purchasers named therein and has closed the sale of at least $2 million (from
non-debt conversions) of Series D Convertible Preferred Stock ("Series D
Preferred Stock") and warrants thereunder;



Whereas

, the Lender is willing to assist the Borrower by (a) executing and delivering
on the date hereof the Amendment Agreements and (b) agreeing to convert the
Initial Advance into Series D Preferred Stock and warrants pursuant to the
Series D Purchase Agreement, and (c) agreeing to the adjustment of the number of
authorized shares of Common Stock of the Borrower covered by the Warrants
delivered and deliverable to the Borrower under the Loan Agreement pursuant to
the Loan Agreement, and the Warrant Price, provided that the Borrower executes
and delivers this Loan Amendment; and



Now, therefore

, in consideration of the foregoing recitals and the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, do hereby agree as follows:



Agreement

Section 1. Definitions

The terms defined in the Loan Agreement are used in the recitals and herein with
the meanings therein provided unless the context otherwise requires.

Section 2. Amendment of Loan Agreement

Section 2.1 of the Loan Agreement is amended by deleting the second paragraph
thereof and substituting the following:

"The Lender and the Borrower have agreed that the Borrower shall only be
entitled to the Initial Advance under this Loan Agreement and all provisions of
the Loan Agreement that contemplate the making of additional Advances (including
any Advance after repayment of the Initial Advance) shall no longer have any
effect."

Section 3. Amendment Agreement

The Lender agrees that, concurrently with the execution and delivery of this
Loan Amendment, to enter into the Amendment Agreements in the forms attached
hereto Exhibit A, Exhibit B and Exhibit D hereto. In addition, to the extent
requested by the Borrower in connection with the financing described in the term
sheet attached as Exhibit C to be undertaken by the Borrower, the Lender agrees
to vote in favor of (or consent to, if applicable) and execute (i) any
additional amendment to the Securities Agreement required to implement the
financing described in Exhibit C or any other financing on substantially similar
terms and (ii) the Stockholder Approvals (as defined in the Series D Purchase
Agreement), including without limitation to effect the changes set forth in the
Amendment Agreements.

Section 4. Conversion of Initial Advance

The Lender agrees to convert (the "Conversion") the Initial Advance into
Series D Preferred Stock and warrants pursuant to the Series D Purchase
Agreement at the Second Closing (as defined in the Series D Purchase Agreement).
The Conversion shall constitute full and complete satisfaction of the
Obligations of the Borrower to the Lender under the Loan Agreement. Upon the
Conversion, (i) the Loan Agreement shall automatically terminate and shall be of
no further force and effect, (ii) the Note shall be marked "Paid in Full" by
Lender and shall be promptly returned by Lender to Borrower, (iii) all security
interests, mortgages, collateral chattel mortgages, deeds of trust, liens and
encumbrances of any nature (collectively, the "Liens") held by Lender under or
pursuant to the Loan Agreement shall automatically be released and terminated by
Lender, and (iv) Lender hereby agrees to execute and deliver concurrently
herewith, and from time to time hereafter, such termination statements, lien
releases, assignments and such other instruments, and to provide such assurances
and to do such further acts and things as may be reasonably necessary to
terminate and release the Liens as contemplated by this Section 4. The Lender
also agrees to the terms of the adjustment of the number of authorized shares of
Common Stock of the Borrower under the Warrants, delivered and deliverable to
the Borrower under the Loan Agreement, and the Warrant Price pursuant to the
Loan Agreement. Without limiting the foregoing, the Lender hereby authorizes the
filing of any UCC-3 termination statements on its behalf with respect to any
UCC-1 financing statements filed by the Lender pursuant to the Loan Agreement.

Section 5. Call Option and Subordination Agreement.



Concurrently with the execution and delivery of this Loan Amendment, Lender
shall enter into that certain Call Option and Subordination Agreement dated the
date hereof among Borrower, Lender, Jonathan Pallin and the Purchasers named
therein.



Section 6. Registration Rights



Borrower agrees that the shares of Common Stock issuable upon exercise of the
Warrants issued in connection with the Loan Agreement (the "Registrable Shares")
shall be registered for resale in the registration statement to be filed with
respect to the shares underlying the Series D Preferred Stock and warrants
issued pursuant to the Series D Purchase Agreement, and Lender agrees not to
sell or otherwise dispose of the Registrable Shares for a period of two years
following the First Closing (as defined in the Series D Purchase Agreement). In
consideration for the above, Borrower hereby waives any and all registration
rights that it may have as a result of, or arising out of, the Loan Agreement,
including, but not limited to, those provided in Section 9.4 of the Loan
Agreement.



Section 7. Release of Claims

7.1

The Borrower (for itself, its employees, its agents and its affiliates) hereby
unconditionally releases and forever discharges the Lender and its successors,
assigns, agents, directors, officers, employees, affiliates, accountants,
consultants, contractors, advisors and attorneys (collectively the "Benefited
Parties") from all Claims (as defined below) and agrees to indemnify the
Benefited Parties and hold them harmless from any and all losses, costs and
expenses of every kind or character in connection with the Claims. As used in
this Section 7.1, the term "Claims" means any and all possible claims, demands,
actions, causes of action and liabilities whatsoever, known or unknown, at law
or in equity, that the Borrower (directly or as a result of a derivative action
brought on its behalf) or any of its employees, agents or affiliates or
Mr. Pallin (or any other person (within the meaning of Section 14(d)(2) of the
Securities Exchange Act of 1934) over which Mr. Pallin has voting control) may
now or hereafter have or claim against any of the Benefited Parties from the
beginning of time through the date hereof and irrespective of whether arising
out of contract, tort, violation of law or otherwise, in each case, in
connection with the Loan Agreement, this Loan Amendment (other than performance
of its obligations herein) or otherwise in connection with the Lender's status
as a minority stockholder of the Borrower. The Borrower agrees that: (a) the
only relationships between the Borrower and the Lender are those of debtor and
creditor under the Loan Agreement and corporation/minority stockholder; (b) none
of the Benefited Parties has any fiduciary or similar relationship to the
Borrower, its employees, its agents or its affiliates; and (c) the Borrower has
fair notice and understands the import of the provisions of this Section 7.1



7.2

Jonathan Pallin hereby unconditionally releases and forever discharges the
Lender and its successors, assigns, agents, directors, officers, employees,
affiliates, accountants, consultants, contractors, advisors and attorneys
(collectively the "Benefited Parties") from all Claims (as defined below) and
agrees to indemnify the Benefited Parties and hold them harmless from any and
all losses, costs and expenses of every kind or character in connection with the
Claims. As used in this Section 7.2, the term "Claims" means any and all
possible claims, demands, actions, causes of action and liabilities whatsoever,
known or unknown, at law or in equity, that Mr. Pallin (or any other person
(within the meaning of Section 14(d)(2) of the Securities Exchange Act of 1934)
over which Mr. Pallin has voting control) may now or hereafter have or claim
against any of the Benefited Parties and irrespective of whether arising out of
contract, tort, violation of law or otherwise, in each case, in connection with
the Loan Agreement, this Loan Amendment or otherwise in connection with the
Lender's status as a minority stockholder of the Borrower. Mr. Pallin agrees
that: (a) the only relationships between the Borrower and the Lender are those
of debtor and creditor under the Loan Agreement and corporation/minority
stockholder; (b) none of the Benefited Parties has any fiduciary or similar
relationship to the Borrower, its employees, its agents or its affiliates; and
(c) Mr. Pallin has fair notice and understands the import of the provisions of
this Section 7.2.



Section 8. Miscellaneous

8.1. Integration

. This Loan Amendment and the Loan Agreement (including any schedules and
exhibits hereto and thereto) contain the entire understanding of the Borrower,
the Lender, their affiliates and persons acting on their behalf with respect to
the matters covered herein and therein and, except as specifically set forth
herein or therein, neither the Borrower nor the Lender makes any representation,
warranty, covenant or undertaking with respect to such matters. No provision of
this Loan Amendment may be waived other than by an instrument in writing signed
by the party to be charged with enforcement and no provision of this Loan
Amendment may be amended other than by an instrument in writing signed by the
Borrower and the Lender.



8.2. Counterparts

. This Loan Amendment may be executed in any number of counterparts and by
different parties on separate counterparts, each of which, when executed and
delivered, is an original, and all of which, taken together, constitute one
document.



Witness

the due execution hereof as of the day and year first above written.



 

LifePoint, Inc.

 

General Conference Corporation of Seventh-day Adventists

 

By:

By:

Linda Masterson, Chairman, President and CEO

Roy E. Ryan, Associate Treasurer

 

 



Jonathan Pallin, in his capacity as an individual

 

Exhibit A

AMENDMENT AGREEMENT

This Amendment Agreement,

dated as of April 4, 2003 (this "Agreement"), by and among Lifepoint, Inc., a
Delaware corporation, and each of the holders of shares of the Company's
Series C Convertible Preferred Stock, $.001 par value (the "Series C Preferred
Stock"), named on the signature pages hereto (each, a "Holder", and
collectively, the "Holders").



W

I T N E S S E T H:



Whereas

, pursuant to the Securities Purchase Agreement, dated as of June 20, 2001,
between the Company and the Holders (the "Securities Purchase Agreement"), the
Company has issued and sold to the several Holders an aggregate of 393,916
shares of Series C Preferred Stock and warrants to purchase shares of the
Company's Common Stock (the "Warrants") and in connection therewith the Company
and the Holders entered into a Registration Rights Agreement, dated as of
June 20, 2001 (the "Registration Rights Agreement");



Whereas

, pursuant to the Amendment, dated as of August 16, 2001 (the "First
Amendment"), the Company and all of the Holders of shares of Series C Preferred
Stock amended certain terms of the Securities Purchase Agreement, the
Registration Rights Agreement and the Warrants;



Whereas

, pursuant to the Amendment, dated as of November 21, 2001 (the "Second
Amendment"), the Company and all of the Holders of shares of Series C Preferred
Stock amended certain terms of the Registration Rights Agreement and provided
for the contractual right to convert the Series C Preferred Stock into shares of
Common Stock on the same terms as provided in the Certificate of Designation;
and



Whereas

, upon the terms and subject to the conditions of this Agreement, the Company
and the Holders wish to amend further the rights of the Holders relating to the
Series C Preferred Stock.



Now Therefore

, in consideration of the premises and the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows (capitalized terms that
are used herein but are not defined shall have the meanings given to them in the
Securities Purchase Agreement):



        Amendments to Securities Purchase Agreement.
     1. The WHEREAS clause B of the Securities Purchase Agreement is hereby
        amended so that (a) each share of Series C Preferred Stock (referred to
        in the Securities Purchase Agreement as "Preferred Shares") shall be
        convertible into a number of shares of Common Stock equal to 35 divided
        by the Common Stock equivalent price (the "New Price") at which the
        Company next sells shares of its Common Stock, shares of preferred stock
        convertible into Common Stock, or debt convertible into Common Stock in
        a private offering (the "New Offering") and not 11.67 shares (i.e., an
        effective Conversion Price equal to the New Price), (b) the aggregate
        amount of Common Stock shares issued upon conversion per Unit shall be a
        number of shares equal to 35,000 divided by the New Price and not 11,670
        shares of Common Stock, and (c) the shares of Common Stock issuable upon
        the exercise of a Warrant shall be a number of shares equal to 35,000
        divided by the New Price and not 11,670.
     2. Section 8(e) of the Securities Purchase Agreement is hereby amended,
        effective as of the signing hereof, to require the consent of a simple
        majority of the then outstanding shares of Series C Preferred Stock for
        an amendment to such Agreement.

    Amendments to Restated Certificate.
 1. Article III.E of Section 1 of the Restated Certificate of Incorporation of
    LifePoint, Inc. (the "Restated Certificate"), shall be amended and restated
    in its entirety to read as follows:

    "Conversion Price" means [New Price], subject to adjustment as provided
    herein.

    The New Price (as determined above) shall be inserted into such new amended
    and restated section where indicated.

 2. Article IV.D of Section 1 of the Restated Certificate, shall be amended and
    restated in its entirety to read as follows:

    Redemption of Premium

    . No quarterly Premiums will be paid until the Conversion Date. Upon
    conversion, any and all outstanding Premium with respect to the shares of
    the Series C Preferred Stock being converted shall be redeemed by the
    Company as of such Conversion Date by the issuance of a number of shares of
    the Common Stock equal to the quotient obtained by dividing (i) the
    aggregate amount of Premium as of such Conversion Date on the shares being
    converted by (ii) the New Price. Any fractional shares resulting from the
    redemption of Premium shall be rounded to the nearest whole share in
    accordance with Article IV.B (iv).

    

 3. The holders of the Series C Preferred Stock hereby consent to an amendment
    to the Restated Certificate (whether by a new certificate of designation or
    otherwise) to create a new series of Preferred Stock of the Company that
    will rank senior to the Series C Preferred Stock (i.e. will be "Senior
    Securities", as such term is defined in the Restated Certificate) and agree
    to vote in favor of any amendment to the Restated Certificate that creates
    such new series, if necessary. The holders of the Series C Preferred Stock
    also consent to the issuance and sale of shares of the Senior Securities.
 4. Article XIV of Section 1 of the Restated Certificate shall be amended,
    effective as of the signing hereof, so as to require the consent of a
    majority of the then outstanding shares of the Series C Preferred Stock for
    any and all amendments.
 5. An officer of the Company is hereby authorized to execute and cause to be
    filed in the State of Delaware an amendment to the Restated Certificate
    effecting the foregoing changes to the Restated Certificate after obtaining
    the consent of the holders of a majority of the outstanding shares of the
    Common Stock.

Amendments to Warrants. The Warrants are hereby amended as follows:
 a. The Warrants shall be amended to provide that (i) the Exercise Price is the
    New Price and (ii) the number of shares of Common Stock issuable upon
    exercise shall be adjusted as provided in Section 1(a) hereof. The Company
    shall deliver a replacement Warrant(s), to each of the Original Purchasers
    within five (5) business days after close and funding of the new financing.
    Each Original Purchaser shall within five (5) business days after execution
    of this Agreement, return his, her or its original Warrant(s) to the Company
    for cancellation, which in any event shall be deemed cancelled upon issuance
    of the replacement Warrant(s) to such Original Purchaser.

Amendment to Second Amendment. Section 2 of the Second Amendment is hereby
deleted in its entirety. Effectiveness. This provisions of this Agreement shall
only become effective on the date (the "Effective Date"), unless otherwise
indicated therein, when each of the following conditions has been met: (i) this
Agreement shall have been executed and delivered by the Company and the Holder,
(ii) the sale by the Company of at least $5 million of securities pursuant to
the New Financing, (iii) approval by the holders of the Company's outstanding
Common Stock, as required, of the shares issuable pursuant to the terms of the
securities sold in the New Financing and pursuant to the changes contemplated by
this Agreement, and (iv) the New Offering shall be on terms similar to those
outlined in the attached term sheet. From and after the Effective Date, all
references in the Securities Purchase Agreement shall be deemed to be references
to the Securities Purchase Agreement as amended hereby and by the First
Amendment and Second Amendment. Confirmation of Agreements; Entire Agreement.
Except as amended by this Agreement, the First Amendment and the Second
Amendment, the Securities Purchase Agreement and the Certificate of Designation
shall remain in effect in accordance with their respective terms. This Agreement
sets forth the entire agreement between or among the parties with respect to the
subject matter hereof. In the event of any conflict between the provisions of
this Agreement and the provisions of the Securities Purchase Agreement, the
First Amendment, the Second Amendment or the Certificate of Designation, the
provisions of this Agreement shall prevail. Miscellaneous.
 a. Governing Law.

This Agreement shall be governed by and interpreted in accordance with the laws
of the State of California. Counterparts. This Agreement may be executed in
counterparts and by the parties hereto on separate counterparts, all of which
together shall constitute one and the same instrument. A telephone line
facsimile copy of this Agreement bearing a signature on behalf of a party hereto
shall be legal and binding on such party. Headings, etc. The headings, captions
and footers of this Agreement are for convenience of reference and shall not
form part of, or affect the interpretation of, this Agreement. Severability. If
any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement or the validity or
enforceability of this Agreement in any other jurisdiction. Amendments. No
amendment, modification, waiver, discharge or termination of any provision of
this Agreement nor consent to any departure by the Holders or the holders of
record from time to time of the Series C Preferred Stock or the Company
therefrom shall in any event be effective unless the same shall be in writing
and signed by the party to be charged with enforcement, which, in the case of
the Holders shall mean Persons who at the time are holders of record of a
majority of the outstanding shares of Series C Preferred Stock, which shall not
unreasonably be withheld, and then shall be effective only in the specific
instance and for the purpose for which given. No course of dealing between the
parties hereto shall operate as an amendment of this Agreement. Waivers. Failure
of any party to exercise any right or remedy under this Agreement or otherwise,
or delay by a party in exercising such right or remedy, or any course of
dealings between the parties, shall not operate as a waiver thereof or an
amendment hereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or exercise of any other
right or power. Notices. Any notices required or permitted to be given under the
terms of this Agreement shall be delivered in accordance with the notice
provisions of the Securities Purchase Agreement. Survival. The respective
representations, warranties, covenants, and agreements of the Holders and the
Company contained in this Agreement or made by or on behalf of them,
respectively, pursuant to this Agreement shall survive the Effective Date and
the issuance of the Convertible Shares and shall remain in full force and effect
regardless of any investigation made by or on behalf of them or any person
controlling or advising any of them. Further Assurances. Each party to this
Agreement will perform any and all acts and execute any and all documents as may
be necessary and proper under the circumstances in order to accomplish the
intents and purposes of this Agreement and to carry out its provisions.
Construction. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party.

 

[Remainder of This Page Intentionally Left Blank]

 

In Witness Whereof,

this Agreement has been duly executed by the Holders and the Company by their
respective officers or other representatives thereunto duly authorized as of the
date first set forth above.



LifePoint, Inc.

By:

Name: Linda Masterson

Title: President and

Chief Executive Officer

New England Partners Capital, LLC

By:

Name:

Title:

Phone:

Fax:

Bomoseen Investments Ltd.

By:

Name:

Title:

Phone:

Fax:

Dandelion International, Ltd.

By:

Name:

Title:

Phone:

Fax:

Scorpion Acquisition LLC

By:

Name:

Title:

Phone:

Fax:

Wallington Investment Holdings Ltd.

By:

Name:

Title:

Phone:

Fax:

McCarthy FAMILY PARTNERS

By:

Name:

Title:

Phone:

Fax:

Zanett Lombardier Master Fund II, L.P.

By:

Name:

Title:

Phone:

Fax: ______________________________

Omicron Partners, L.P.

By:

Name:

Title:

Phone:

Fax:

 

General Conference Corporation Of Seventh-Day Adventists

By:

Name:

Title:

Phone:

Fax:

Elliott International L.P.

By:

Name:

Title:

Phone:

Fax:

Elliott Associates, L.P.

By:

Name:

Title:

Phone:

Fax:

Otato Limited Partnership

By:

Name:

Title:

Phone:

Fax:

Timberline Opportunity Partners, LP

By:

Name:

Title:

Phone:

Fax:

Carol Sue Sandler

By:

Name:

Title:

Phone:

Fax:

PMLDSS Ltd

By:

Name:

Title:

Phone:

Fax:

Raul M. Rodelas, MD

By:

Name:

Title:

Phone:

Fax:

Stifel Nicholaus Custodian For A. Ray Cecrle Ira Online

By:

Name:

Title:

Phone:

Fax:

The Michael S. Mccord Gst Trust

By:

Name:

Title:

Phone:

Fax:

H&B Wilson Interests Ltd.

By:

Name:

Title:

Phone:

Fax:



Brendon Devlin

Phone:

Fax:



Gary Blum

Phone:

Fax:

Dos Cuñados

By:

Name:

Title:

Phone:

Fax:

AWINN LTD.

By:

Name:

Title:

Phone:

Fax:

Michel A. Ansalem

Phone:

Fax:



Harry S.Y. Nam

Phone:

Fax:

 

 

Contemplated Financing Term Sheet

 

 

Sellers: LifePoint, Inc. ("LifePoint" or the "Company")

 

Gross Proceeds: Minimum $5.0 million

Maximum $12.5 million

 

Security: Convertible preferred equity convertible to Common Stock at the
current market price (recent market being $0.30 to $0.75) of Common Stock,
bearing a dividend of 8-12% for three to five years; the dividend being reduced
thereafter. Unless paid in cash at the Company's option, any dividends are
accrued and paid at conversion at the same conversion rate into Common Stock.
The Series D Preferred will have seniority to all previous issued stock,
including the Series C Preferred. If, prior to the date of conversion, the
Company sells common stock (or any securities convertible into common stock,
with the same carve-outs as in the Series C, which are usual and customary) at a
price per share below the initial conversion price, the conversion price will be
reduced to such lower price.

 

Warrants: LifePoint will issue warrants to purchase common stock at an exercise
price equal to the initial conversion price of the financing or greater. Warrant
coverage not to exceed 200% coverage. The warrants will expire, if not
exercised, 5 years from the date of issuance. If, prior to the date of exercise,
the Company sells common stock (or any securities convertible into common stock,
with the same carve outs as in the Series C) at a price per share below the
initial exercise price, the exercise price of the warrants will be reduced to
such lower price.

 

Registration rights: LifePoint will register the common shares underlying the
convertible preferred stock and warrants, subject to shareholder approval which
will be immediately sought.

 

Series C Amendments: Conditional to this Series D Financing, the Series C
holders agree to the following modifications to the current documentation:

 1. The conversion price of the Series C Preferred stock will effectively be
    reset to the conversion price of the stock in this financing, at which the
    preferred with no future resets on conversion price of the Series C
    Preferred Stock or Warrants other than by issuance by the Company of common
    shares or convertible securities at a price per share less than the initial
    conversion price on this financing.
 2. Any additional amendments only require approval by a majority of then
    stockholders.
 3. All future dividends will be paid at the stipulated rate, but will be
    accrued and paid at conversion with a common stock value of the conversion
    price of the Series C Preferred as adjusted by this financing and applied to
    the outstanding dividends.
 4. The Series C Preferred will become junior to the New Series D Convertible
    Preferred.
 5. Registration of additional shares issued, if subject to shareholder
    approval, which should be immediately sought.

 

7th Day Amendment: Conditional to this Series D Financing, the

$2.5 million loan from the 7th Day

Adventists will convert into this offering,

with the 7th Day Adventists on an equal

priority position with the investors in the

Series D.

 

Conditions to closing:

1. Satisfactory completion of one due diligence.

2. Completion of definitive transactional documents.

 

 

 

Exhibit B

 

AMENDMENT AGREEMENT

This Amendment Agreement,

dated May 30, 2003 (this "Agreement"), by and among LifePoint, Inc., a Delaware
corporation, and each of the holders of shares of the Company's Series C
Convertible Preferred Stock, $.001 par value (the "Series C Preferred Stock"),
named on the signature pages hereto (each, a "Holder", and collectively, the
"Holders").



W

I T N E S S E T H:



Whereas

, pursuant to the Securities Purchase Agreement, dated as of June 20, 2001,
between the Company and the Holders (the "Securities Purchase Agreement"), the
Company has issued and sold to the several Holders an aggregate of 393,916
shares of Series C Preferred Stock and warrants to purchase shares of the
Company's Common Stock (the "Warrants") and in connection therewith the Company
and the Holders entered into a Registration Rights Agreement, dated as of
June 20, 2001 (the "Registration Rights Agreement");



Whereas

, pursuant to the Amendment, dated as of August 16, 2001 (the "First
Amendment"), the Company and all of the Holders of shares of Series C Preferred
Stock amended certain terms of the Securities Purchase Agreement, the
Registration Rights Agreement and the Warrants;



Whereas

, pursuant to the Amendment, dated as of November 21, 2001 (the "Second
Amendment"), the Company and all of the Holders of shares of Series C Preferred
Stock amended certain terms of the Registration Rights Agreement and provided
for the contractual right to convert the Series C Preferred Stock into shares of
Common Stock on the same terms as provided in the Certificate of Designation;



Whereas

, pursuant to the Amendment Agreement, dated as of April 4, 2003 (the "Third
Amendment"), the Company and all of the holders of shares of Series C Preferred
Stock amended certain terms of the Securities Purchase Agreement, the Second
Amendment, the Warrants, and the Company's Amended and Restated Certificate of
Incorporation; and



Whereas

, upon the terms and subject to the conditions of this Agreement, the Company
and the Holders wish to amend further the rights of the Holders relating to the
Series C Preferred Stock.



Now Therefore

, in consideration of the premises and the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows (capitalized terms that
are used herein but are not defined shall have the meanings given to them in the
Securities Purchase Agreement):



 1. Amendment to Securities Purchase Agreement. Section 8(e) of the Securities
    Purchase Agreement is hereby amended, effective as of the signing hereof, to
    require the consent of a simple majority of the then outstanding shares of
    Series C Preferred Stock for an amendment to such Agreement.

     

 2. Amendments to Section 2 of Second Amendment. Section 2 of the Second
    Amendment is hereby reinstated and is hereby amended as follows:

 a. Section 2(a) of the Second Amendment shall be amended and restated in its
    entirety to read as follows:

    Notwithstanding the right to convert shares of Series C Preferred Stock into
    Common Stock pursuant to the Restated Certificate of Incorporation of
    LifePoint, Inc. (the "Restated Certificate"), the Holders and each person
    who from time to time is a holder of record of outstanding shares of Series
    C Preferred Stock shall have the right to convert such shares with the
    Company in whole at any time or in part from time to time into fully paid
    and nonassessable shares of Common Stock on the basis provided in this
    Agreement. Any such conversion of shares shall be made on the same basis and
    pursuant to the same rights and procedures as provided in the Restated
    Certificate as if such conversion were a conversion of such shares of Series
    C Preferred Stock pursuant to the Restated Certificate, subject to the
    additional provisions set forth in this Agreement.

     

 b. The first sentence of Section 2(b) of the Second Amendment shall be amended
    and restated in its entirety to read as follows:

    The provisions of the Restated Certificate are by this reference
    incorporated herein as if set forth in full at this place for purposes of
    setting forth the rights of holders of Series C Preferred Stock to convert
    shares of Series C Preferred Stock in accordance with the rights provided in
    this Agreement, subject to the following:

     

     i.   "Conversion Price" means $3.00, subject to adjustment as provided only
          in Article XIII, Sections A, B, C and E of the Restated Certificate;
          provided, however, that with respect to any holder of Series C
          Preferred Stock that invests in Senior Securities in the New Offering
          (as such terms are defined in Section 2(c) below), a portion of the
          shares of Series C Preferred Stock held by such holder (determined on
          the basis of $2 in stated value of Series C Preferred Stock for each
          $1 invested in Senior Securities) shall receive a one-time reset of
          the Conversion Price to the initial conversion price applicable to
          such Senior Securities, subject to further adjustment only pursuant to
          Article XIII, Sections A, B, C and E of the Restated Certificate.
          Unless earlier converted, the Series C Preferred Stock will convert to
          Common Stock at the Maturity Date.
     ii.  Article IV.D of Section 1 of the Restated Certificate, shall be
          amended and restated in its entirety to read as follows:
    
          Redemption of Premium:
    
          No quarterly Premiums will be paid until
          
          the
          
          Conversion Date. Upon conversion, any and all outstanding Premium with
          respect to the shares of the Series C Preferred Stock being converted
          shall be redeemed by the Company as of such Conversion Date by the
          issuance of a number of shares of the Common Stock equal to the
          quotient obtained by dividing (i) the aggregate amount of Premium as
          of such Conversion Date on the shares being converted by (ii) the New
          Price. Any fractional shares resulting from the redemption of Premium
          shall be rounded to the nearest whole share in accordance with Article
          IV.B (iv).
    
          
    
     iii. Article IV, Section G of the Restated Certificate, shall be amended
          and restated in its entirety to read as follows:
    
          Additional Optional Conversion
    
          . If at any time after the Issuance Date the Common Stock (including,
          from and after the Conversion Date, any of the shares of the Common
          Stock issuable upon conversion of the Series C Preferred Stock) is
          suspended from trading on any of, or is not listed (and authorized)
          for trading on at least one of, the NSCM, the NNM, the NYSE or the
          AMEX for an aggregate of ten (10) full trading days in any nine
          (9)-month period (a "
          Delisting Event
          "), each holder of shares of Series C Preferred Stock may convert each
          of its outstanding shares of Series C Preferred Stock and any unpaid
          Premium thereon into shares of the Common Stock in accordance with
          Article IV.A and Article IV.B hereof
    
          
    
     iv.  Article V Section B of the Restated Certificate, Increases to Reserved
          Amount, is deleted in its entirety.
     v.   Article VII Section A(i) of the Restated Certificate, Remedies, and
          the last sentence of Article VII Section A of the Restated
          Certificate, Obligation to Cure, are deleted in their entirety.
     vi.  The first sentence of Article VIII Section D(i) of the Restated
          Certificate, Optional Redemption by the Company, shall be amended and
          restated to read as follows:
    
          Optional Redemption by Company.
    
          (i) Provided all shares of the Common Stock issuable upon conversion
          of all outstanding shares of Series C Preferred Stock are then (i)
          authorized and reserved for issuance, (ii) registered under the
          Securities Act for resale by the holders of such shares of Series C
          Preferred Stock and (iii) eligible to be traded on either the NSCM,
          the AMEX, the NYSE, the NNM or the successors of any of them, and
          provided no Redemption Event has occurred and is continuing, if, at
          any time after the Issuance Date, the Closing Sales Price of the
          Common Stock is less than $3.00 for 11 or more consecutive trading
          days, the Company shall have the right, during the next five (5)
          trading days, to call all or part of the then outstanding shares of
          the Series C Preferred Stock for redemption at a redemption price per
          share of the Stated Value, plus all accrued but unpaid Premium with
          respect to such share to the date of redemption (hereinafter referred
          to as the "Optional Redemption Date") designated in the Notice of
          Redemption, payable in cash on the basis of the Market Price of the
          Common Stock on such date.
    
          The remainder of Article VIII Section D(i) of the Restated Certificate
          remains the same.
    
     vii. Article XII Section D of the Restated Certificate, Issuance of Other
          Securities, is deleted in its entirety.

 c. The holders of the Series C Preferred Stock hereby consent to an amendment
    to the Restated Certificate (whether by a new certificate of designation or
    otherwise) to create a new series of Preferred Stock of the Company that
    will rank senior to the Series C Preferred Stock (i.e. will be "Senior
    Securities", as such term is defined in the Restated Certificate) and agree
    to vote in favor of any amendment to the Restated Certificate that creates
    such new series, if necessary. The holders of the Series C Preferred Stock
    also consent to the issuance and sale of shares of the Senior Securities
    (the "New Offering").

 1. Amendments to the Registration Rights Agreement.
     a. Section 3b. of the Registration Rights Agreement, Obligations of the
        Company, shall be amended and restated in its entirety to read as
        follows:

    The Company shall prepare and file with the SEC such amendments (including
    post-effective amendments) and supplements to the Registration Statements
    and the prospectuses used in connection with the Registration Statements as
    may be necessary to keep the Registration Statements effective at all times
    during the Registration Period, and, during such period, comply with the
    provisions of the Securities Act with respect to the disposition of all
    Registrable Securities of the Company covered by the Registration Statements
    until such time as all of such Registrable Securities have been disposed of
    in accordance with the intended methods of disposition by the seller or
    sellers thereof as set forth in the Registration Statements.

 2. Amendments to Warrants. The Warrants are hereby amended as follows:
     a. The Warrants shall be amended to provide that the Exercise Price is
        $3.00, with no corresponding adjustment in the number of shares issuable
        upon exercise of the Warrants (notwithstanding Section 4 of the
        Warrants); provided, however, with respect to any holder of Series C
        Preferred Stock that invests in Senior Securities in the New Offering
        (as such terms are defined in Section 2(c) above), a portion of the
        Warrants held by such holder (such portion to be determined based upon
        the same percentage of such holder's Series C Preferred Stock which
        received the one-time conversion price reset pursuant to Section 2(b)(i)
        above) shall receive a one-time rest of the Exercise Price (without
        adjustment of the number of shares issuable upon exercise of such
        warrants) to the initial, five-year exercise price of the warrants
        issued in the New Offering, subject to further adjustment only pursuant
        to the remaining provisions of the Warrants. The Company shall deliver a
        replacement Warrant(s), to each of the Original Purchasers within five
        (5) business days after close and funding of the new financing. Each
        Original Purchaser shall within five (5) business days after execution
        of this Agreement, return his, her or its original Warrant(s) to the
        Company for cancellation, which in any event shall be deemed cancelled
        upon issuance of the replacement Warrant(s) to such Original Purchaser.

    (b)

    Sections 4.a, 4.b, and 4.d of the Warrants are deleted in their entirety.

    

 3. Effectiveness. The provisions of this Agreement shall only become effective
    on the date (the "Effective Date") unless otherwise indicated therein, when
    each of the following conditions has been met: (i) this Agreement shall have
    been executed and delivered by the Company and the Holder, (ii) the sale by
    the Company of at least $5 million of securities pursuant to the New
    Offering, and (iii) the New Offering shall be on terms similar to those
    outlined in the attached term sheet. From and after the Effective Date, all
    references in the Securities Purchase Agreement shall be deemed to be
    references to the Securities Purchase Agreement as amended hereby and by the
    First Amendment and Second Amendment.
 4. Third Amendment. The Third Amendment is hereby rescinded and of no further
    force or effect, except for Sections 1(b) and 2(d) of the Third Amendment
    which shall continue in full force and effect.
 5. Confirmation of Agreements; Entire Agreement. Except as amended by this
    Agreement, the First Amendment, the Second Amendment, the Third Amendment,
    the Securities Purchase Agreement and the Certificate of Designation shall
    remain in effect in accordance with their respective terms. This Agreement
    sets forth the entire agreement between or among the parties with respect to
    the subject matter hereof. In the event of any conflict between provisions
    of this Agreement and the provision of the Securities Purchase Agreement,
    the First Amendment, the Second Amendment, the Third Amendment or the
    Certificate of Designation, the provisions of this Agreement shall prevail.
 6. Miscellaneous.
     a. Governing Law. This Agreement shall be governed by and interpreted in
        accordance with the laws of the State of California.
     b. Counterparts. This Agreement may be executed in counterparts and by the
        parties hereto on separate counterparts, all of which together shall
        constitute one and the same instrument. A telephone line facsimile copy
        of this Agreement bearing a signature on behalf of a party hereto shall
        be legal and binding on such party.
     c. Headings, etc. The headings, captions and footers of this Agreement are
        for convenience of reference and shall not form part of, or affect the
        interpretation of, this Agreement.
     d. Severability. If any provision of this Agreement shall be invalid or
        unenforceable in any jurisdiction, such invalidity or unenforceability
        shall not affect the validity or enforceability of the remainder of this
        Agreement or the validity or enforceability of this Agreement in any
        other jurisdiction.
     e. Amendments. No amendment, modification, waiver, discharge or termination
        of any provision of this Agreement nor consent to any departure by the
        Holders or the holders of record from time to time of the Series C
        Preferred Stock or the Company therefrom shall in any event be effective
        unless the same shall be in writing and signed by the party to be
        charged with enforcement, which, in the case of the Holders shall mean
        Persons who at the time are holders of record of a majority of the
        outstanding shares of Series C Preferred Stock, which shall not
        unreasonably be withheld, and then shall be effective only in the
        specific instance and for the purpose for which given. No course of
        dealing between the parties hereto shall operate as an amendment of this
        Agreement.
     f. Waivers. Failure of any party to exercise any right or remedy under this
        Agreement or otherwise, or delay by a party in exercising such right or
        remedy, or any course of dealings between the parties, shall not operate
        as a waiver thereof or an amendment hereof, nor shall any single or
        partial exercise of any such right or power, or any abandonment or
        discontinuance of steps to enforce such a right or power, preclude any
        other or further exercise thereof or exercise of any other right or
        power.
     g. Notices. Any notices required or permitted to be given under the terms
        of this Agreement shall be delivered in accordance with the notice
        provisions of the Securities Purchase Agreement.
     h. Survival. The respective representations, warranties, covenants, and
        agreements of the Holders and the Company contained in this Agreement or
        made by or on behalf of them, respectively, pursuant to this Agreement
        shall survive the Effective Date and the issuance of the Conversion
        Shares and Warrant Shares and shall remain in full force and effect
        regardless of any investigation made by or on behalf of them or any
        person controlling or advising any of them.
     i. Further Assurances. Each party to this Agreement will perform any and
        all acts and execute any and all documents as may be necessary and
        proper under the circumstances in order to accomplish the intents and
        purposes of this Agreement and to carry out its provisions.
     j. Construction. The language used in this Agreement will be deemed to be
        the language chosen by the parties to express their mutual intent, and
        no rules of strict construction will be applied against any party.

 

[Remainder of This Page Intentionally Left Blank]



In Witness Whereof,

this Agreement has been duly executed by the Holders and the Company by their
respective officers or other representatives thereunto duly authorized as of the
date first set forth above.



LifePoint, Inc.

By:

Name: Linda Masterson

Title: President and

Chief Executive Officer

 

New England Partners Capital, LLC

 

By:

Name:

Title:

Phone:

Fax:

 

Bomoseen Investments Ltd.

 

By:

Name:

Title:

Phone:

Fax:

 

Dandelion International, Ltd.

 

By:

Name:

Title:

Phone:

Fax:

 

Scorpion Acquisition LLC

 

By:

Name:

Title:

Phone:

Fax:

 



Wallington Investment Holdings Ltd.

 

By:

Name:

Title:

Phone:

Fax:

 

McCarthy FAMILY PARTNERS

 

By:

Name:

Title:

Phone:

Fax:

 

Zanett Lombardier Master Fund II, L.P.

 

By:

Name:

Title:

Phone:

Fax: ______________________________

 

Omicron Partners, L.P.

 

By:

Name:

Title:

Phone:

Fax:

 

General Conference Corporation Of Seventh-Day Adventists

 

By:

Name:

Title:

Phone:

Fax:

 



Elliott International L.P.

 

By:

Name:

Title:

Phone:

Fax:

 

Elliott Associates, L.P.

 

By:

Name:

Title:

Phone:

Fax:

 

Otato Limited Partnership

 

By:

Name:

Title:

Phone:

Fax:

 

Timberline Opportunity Partners, LP

 

By:

Name:

Title:

Phone:

Fax:

 

Carol Sue Sandler

 

By:

Name:

Title:

Phone:

Fax:



PMLDSS Ltd

 

By:

Name:

Title:

Phone:

Fax:

Raul M. Rodelas, MD

 

By:

Name:

Title:

Phone:

Fax:

 

Stifel Nicholaus Custodian For A. Ray Cecrle Ira Online

 

By:

Name:

Title:

Phone:

Fax:

 

The Michael S. Mccord Gst Trust

 

By:

Name:

Title:

Phone:

Fax:

 

H&B Wilson Interests Ltd.

 

By:

Name:

Title:

Phone:

Fax:

 



Brendon Devlin

 

By:

Name:

Title:

Phone:

Fax:

 

Gary Blum

 

By:

Name:

Title:

Phone:

Fax:

 

Dos Cuñados

 

By:

Name:

Title:

Phone:

Fax:

 

AWINN LTD.

 

By:

Name:

Title:

Phone:

Fax:

 

Michel A. Ansalem

 

By:

Name:

Title:

Phone:

Fax:

 



Harry S.Y. Nam

 

By:

Name:

Title:

Phone:

Fax:

 



 

Contemplated Financing Term Sheet

 

Sellers: LifePoint, Inc. ("LifePoint" or the "Company")

 

Gross Proceeds: Minimum $8.5 million

Maximum $15.0 million

(including conversion of the $2.5 million GCC note and the $1.0 million Bridge
loan)

 

Security: Convertible preferred equity convertible to Common Stock at market
(currently $0.30 to $0.50), bearing a dividend of 5% - 8% with a maturity of
three years. Unless paid in cash at the Company's option, any dividends are
accrued and paid at conversion at the same conversion rate into Common Stock.
The Series D Preferred will have seniority to all previous issued stock,
including the Series C Preferred.

 

Warrants: LifePoint will issue 100% - 200% warrants to purchase common stock at
$0.30 - $0.75. The warrants will expire, if not exercised, 5 years from the date
of issuance.



Mandatory Six (6) months to two years Two (2) years after the initial closing,

Conversion: if the market price of the Common Stock is 2X of the conversion
price, the outstanding Series D Preferred will convert to common stock.

 

Registration rights: LifePoint will register the common shares underlying the
convertible preferred stock and warrants, subject to shareholder approval which
will be immediately sought.

 

Series C Amendments: Conditional to this Series D Financing, the Series C
holders agree to the following modifications to the current documentation:

 

 1. The conversion price of the Series C Preferred stock will effectively be
    permanently set at $3.00 per share of Common Stock. All reset and
    price-based anti-dilution provisions will be eliminated.

     

 2. However, for every $1 of Series D Preferred purchased by Series C, $2 of
    Series C will maintain a ONE TIME price reset to $0.30 for the conversion
    price on the stock and the warrant exercise price will be reset be $0.50,
    however, the number of warrants will remain the same.

     

 3. At maturity, the Series C Preferred converts to Common Stock unless earlier
    converted.

     

 4. Any additional amendments only require approval by a majority of then
    stockholders.

     

 5. All future dividends will be accrued and paid at conversion.

     

 6. The Series C Preferred will become junior to the New Series D Convertible
    Preferred.

     

 7. Registration of additional shares issued are subject to shareholder
    approval, which should be immediately sought.

 

7th Day Amendment: Conditional to this Series D Financing, the $2.5 million loan
from the 7th Day Adventists will convert into this offering, with the 7th Day
Adventists on an equal priority position with the investors in the Series D.

 

Conditions to closing:

1. Completion of due diligence.

2. Completion of definitive transactional documents.

 

 

Exhibit C

 

PROPOSED INVESTMENT IN

 

LifePoint, Inc.

 

 

SUMMARY OF TERMS

 

FOR SERIES D CONVERTIBLE PREFERRED STOCK

 

May 30, 2003

 

 

Issuer:

LifePoint, Inc.

(the "Company").



 

Buyers:

XXXXXX, LP ("XXXXXX") and/or related entity or nominee.

 

Security:

Series D Convertible Preferred Stock (the "Series D Shares"), and warrants to
purchase Common Stock (the "Warrants" and together with the Series D Shares, the
"Securities" or the "Financing").

 

Amount:

$10 million. Up to a maximum of $15 million (including conversion of the $2.5
million GCC note and the $1 million bridge loan. The purchase price payable in
respect of each Series D Share shall be $100 (the "Series D Purchase Price").

 

Conversion Price:

The initial Conversion Price of the Series D Shares equals $0.30.

Seniority:

The Series D Shares shall rank senior in all respects to all other equity
securities of the Company ("Junior Stock").

 

Dividend:

Cumulative dividends shall accrue and be payable on a quarterly basis, in stock
or kind, at the Company's option, on each of the Series D Shares at an annual
rate of 6% of the Series D Purchase Price.

 

Any accrued but unpaid dividends shall be paid at the holders' election
immediately prior to (i) a Liquidation Event (as defined below), (ii) redemption
of the Series D Shares, or (iii) conversion of the Series D Shares.

 

Warrant Terms:

At closing and for no additional consideration, the Company shall issue to
Series D investor, warrants to purchase Common Stock equal to 200% of the number
of Series D Shares issued (common equivalents) and sold to Series D investor at
closing. The initial exercise price for the Warrants shall be the $0.50. The
Warrants shall be exercisable for a period of five years. However, if the
Warrants are exercised within the next twelve (12) months, the exercise price
will be $0.30.

 

Maturity:

3 years. Any unconverted Series D Shares (plus the accrued dividend) outstanding
on the third anniversary of the Closing Date (the "Maturity Date") will be
redeemed, at the option of the Company, either (i) in cash equal to the face
amount of the Preferred plus the accrued Dividend, or (ii) in a number of the
Company's common shares (the "Stock") equal to 90% of the 90 day average closing
bid price of the Stock ending on the day prior to the Maturity Date.

 

Liquidation Preference:

Upon a Liquidation Event (as defined below), the holders of the Series D Shares
shall be entitled to receive, prior and in preference to the holders of any
other Junior Stock of the Company, an amount per share equal to the greater of
(a) the Series D Purchase Price plus any accrued but unpaid dividends, whether
or not declared, or (b) the amount per share holders would have received if all
Series D Shares had been converted into Common Stock of the Company (the "Series
D Liquidation Preference"). Any remaining proceeds thereafter shall be
distributed to the Junior Stock.

 

Unless Series D investors elect otherwise, a "Liquidation Event" shall mean the
liquidation, dissolution or winding-up of the Company, the acquisition of the
Company by another entity by means of any transaction or series of related
transactions (including any reorganization, merger or consolidation other than
one effected for the purpose of reincorporating the Company) that results in the
transfer of 50% or more of the outstanding voting power of the Company, or the
sale of all or substantially all of the assets of the Company.

 

Optional Conversion:

Each holder of Series D Shares shall have the right to convert any or all of the
Series D Shares at any time into shares of Common Stock at a conversion rate
equal to the Series D Purchase Price divided by the Series D Conversion Price in
effect on the date of conversion, subject to adjustment as set forth below.
Assuming the Series D Conversion Price of $0.30, the initial conversion rate
would be 333 - to - 1.

 

Mandatory Conversion:

Following the second anniversary date, the Company will have the right to force
conversion of all of the Series D Shares provided that the Registration
Statement covering the underlying shares is registered and the 20 day VWAP of
the Company's common stock is 200% of the Conversion Price.

 

Anti-dilution:

Upon the issuance or deemed issuance of any Common Stock, warrants, rights,
options or convertible securities at a purchase price or conversion price per
share less than the then-applicable Series D Conversion Price or (excluding (i)
issuances to directors, officers, employees or consultants under a Board
approved equity incentive plan, (ii) issuance of Common Stock upon conversion of
Series D Shares, or (iii) issuance of securities in connection with a bona fide
business acquisition or financing), the the-applicable Series D Conversion Price
shall be reduced on a full-ratchet basis to prevent dilution.

 

Voting Rights:

The holders of Series D Shares shall vote with the holders of Common Stock on an
as-if converted basis (as a single voting group) on all matters brought before
the stockholders, except the holders of Series D Shares shall vote as a separate
class: (i) as required by law; (ii) on the election of an observer designated by
the Series D investors and (iii) on the matters set forth under the "Restrictive
Covenants" below.

 

Restrictive Covenants:

Consent of simple majority of the Series D shall be required before the Company
may, directly or indirectly, through amendment of the certificate of
incorporation, merger, recapitalization or otherwise: (i) alter or change any
right, preference, privilege or power or (or restriction for the benefit of) the
Series D Shares, (ii) create (by merger, reclassification or otherwise),
designate, authorize or issue any new securities having rights, preferences,
privileges, or powers (or restrictions for the benefit of ) senior to the Series
D Shares, (iii) increase or decrease the authorized shares of the Series D
Shares or Warrants, or (iv) redeem or repurchase any outstanding securities of
the Company except pursuant to a Board approved equity incentive plan or as
required by the terms of the Series D Shares.

 

The foregoing restriction shall also apply (i) to the Company's subsidiaries and
(ii) to any agreement, understanding or arrangement to do any of the foregoing.

 

Change of Control:

Upon a "change of control", Series D investors may require redemption of all or
any portion of the Series D Shares for cash.

 

The redemption price shall be the greater of (i) the fair market value of the
Series D Shares (taking into account the value of the shares on an as converted
basis), and (ii) the Series D Liquidation Preference.

 

Holders of Series D Shares shall retain all rights of a holder thereof until
such shares are actually redeemed and the redemption price is paid in full.

 

Registration:

The Company's 10K must be filed July 14, 2003, the Company will file a
Registration Statement within 10 days (by July 24, 2003) covering the sufficient
number of shares to satisfy the conversion of the Series D Shares and Warrants.
The Company represents that it is presently eligible to effect such
registrations on the appropriate S Form. If the Registration Statement is not
declared effective within 90 days from the submission to the SEC, the Company
will pay Series D investors 1.0% of the purchase price of the Series D Shares;
if the registration Statement is not declared effective within 120 days from the
submission to the SEC (or if there are any prolonged lapses in effectiveness),
the Company will pay Series D investors 1.5% of the purchase price of the Series
D Shares for each 30-day period thereafter (prorated for partial periods) until
the registration statement is effective. If the registration statement is not
effective within 270 days from the applicable Closing Date, Investors will have
the right to put the Series D Shares back to the Company (for cash) at par plus
accrued Dividend.

 

No stockholder of the Company shall be granted registration rights equal with or
superior to those of the Series D Shares.

 

The Company shall pay all fees and expenses (including one counsel to the
selling stockholders) in connection with the exercise of the registration rights
(except selling stockholders shall pay their pro-rata share of underwriters'
discounts and commissions).

 

Right of First Offer:

For three-years following the closing date, each holder of Series D shares shall
have a pro rata right (based on their percentage equity ownership of Common
Stock on an as-if converted basis) to purchase any securities the Company plans
to offer pursuant to a privately negotiated transaction (excluding issuances to
employees, directors, officers or consultants under a Board approved equity
incentive plan, upon conversion of outstanding warrants or preferred stock, to
the public in an underwritten public offering or a strategic financing with a
software company) or issuance of securities in connection with a bona fide
business acquisition or strategic financing),.

 

Transferability:

The Series D Shares shall not be subject to any transfer restrictions, other
than those arising under applicable securities laws.

 

Board Representation:

XXXXX shall have the right to appoint one (1) board observer. Series D holders
shall be entitled to one Board Seat (NEP) in addition to the XXXXX board
observer. This observer shall be entitled the same expense reimbursement
arrangements as the other members of the Board.

Information Rights:

The Company shall deliver, on a timely basis, to series D investors customary
financial information, including annual and quarterly financial statements.

 

Series C Amendments:

Conditional to this Series D Financing, the Series C holders agree to the
following modifications to the current documentation:

 

The conversion price of the Series C Preferred stock will permanently set at
$3.00 per share of Common Stock. All reset and anti-dilution provisions will be
eliminated. However, for every $1 of Series D Preferred purchased by Series C,
$2 of Series C will maintain a ONE TIME price reset to $0.30 for the conversion
price on the stock and the warrant exercise price will be reset to $0.50,
however, the number of warrants will remain the same.

At maturity, the Series C Preferred converts to Common Stock unless earlier
converted.

 

Any additional amendments only require approval by a majority of then
stockholders.

 

All future dividends will be accrued and paid at conversion.

 

The Series C Preferred will become junior to the New Series D Convertible
Preferred.

 

Registration of additional shares issued are subject to shareholder approval,
which should be immediately sought.

 

Conditions Precedent:

Satisfactory completion of financial, technical and legal due diligence by
XXXXXX and its' representatives. No event or events shall have occurred that,
individually or in the aggregate, would be reasonably likely to result in a
material adverse change in the business, financial condition, results of
operations or prospects of the Company. Execution and delivery of customary
legal documentation satisfactory to the Company and XXXXX, including delivery of
a legal opinion from Issuer's counsel in a form and covering such matters as are
typically delivered in connection with similar transactions. Satisfactory
resolution of any other due diligence or operational matter, such as obtaining
and reviewing employment agreements with key people, management agreements, etc.
Confirmation that the Company owns all proprietary information and inventions
directly or through valid assignment agreements.

 

Expenses:

The Company agrees to reimburse XXXXXX for all reasonable accountable expenses
incurred by it in connection with pursuing the transaction contemplated hereby,
including, expenses for attorneys, consultants and travel up to an amount of
$50,000 in aggregate, with receipts. These expenses will be "net funded" on the
Closing Date.

 

Lead Counsel:

 

 

 

 

The Company agrees to keep this term sheet confidential and not to distribute it
to, or discuss it with, any third party (other than issuer's legal and financial
advisors, who shall be informed of the confidential nature of this document)
without the prior express written consent of XXXXXX. Entering into this contract
does not infringe upon or violate any other contractual obligations by which the
Company or its principals are bound. From the date of the execution of this term
sheet until the Closing Date, the Company agrees not to pursue a transaction of
the nature contemplated herein with any other person unless and until good faith
negotiations with XXXXXX have terminated.

 

The parties agree to negotiate in good faith the contemplated transaction in an
expedited manner. The commitment of XXXXXXX hereunder remains subject to the
completion of due diligence, satisfactory to XXXXXXXX at their sole discretion,
approval and agreement by XXXXXX of additional investors, mutual agreement upon
definitive documentation (not to be unreasonably withheld), and no material
adverse change affecting the Company prior to the Closing Date.

 

This term sheet will be considered void if it is not executed by both parties on
or prior to June 5, 2003. The undersigned officer of the Company hereby
represents and warrants that this term sheet has been duly authorized, executed
and delivered by the Company.

 

 

LifePoint, Inc. XXXXXXXXXX

 

 

By: By:

Name: Name:

Title: Title:

 

 

 

 

Exhibit D

AMENDMENT AGREEMENT

This Amendment Agreement,

dated June 27, 2003 (this "Agreement"), by and among LifePoint, Inc., a Delaware
corporation, and the holders of shares of the Company's Series C Convertible
Preferred Stock, $.001 par value (the "Series C Preferred Stock"), named on the
signature pages hereto (each, a "Holder", and collectively, the "Holders").



W

I T N E S S E T H:



Whereas

, pursuant to the Securities Purchase Agreement, dated as of June 20, 2001,
between the Company and the Holders (the "Securities Purchase Agreement"), the
Company has issued and sold to the several Holders an aggregate of 393,916
shares of Series C Preferred Stock and warrants to purchase shares of the
Company's Common Stock (the "Warrants") and in connection therewith the Company
and the Holders entered into a Registration Rights Agreement, dated as of
June 20, 2001 (the "Registration Rights Agreement");



Whereas

, pursuant to the Amendment, dated as of August 16, 2001 (the "First
Amendment"), the Company and all of the Holders of shares of Series C Preferred
Stock amended certain terms of the Securities Purchase Agreement, the
Registration Rights Agreement and the Warrants;



Whereas

, pursuant to the Amendment, dated as of November 21, 2001 (the "Second
Amendment"), the Company and all of the Holders of shares of Series C Preferred
Stock amended certain terms of the Registration Rights Agreement and provided
for the contractual right to convert the Series C Preferred Stock into shares of
Common Stock on the same terms as provided in the Certificate of Designation;



Whereas

, pursuant to the Amendment Agreement, dated as of April 4, 2003 (the "Third
Amendment"), the Company and all of the holders of shares of Series C Preferred
Stock amended certain terms of the Securities Purchase Agreement, the Second
Amendment, the Warrants, and the Company's Amended and Restated Certificate of
Incorporation;



Whereas

, pursuant to the Amendment Agreement, dated as of May 30, 2003 (the "Fourth
Amendment"), the Company and all of the holders of shares of Series C Preferred
Stock amended certain terms of the Securities Purchase Agreement, the Second
Amendment, the Third Amendment, the Warrants and the Registration Rights
Agreement; and



Whereas

, upon the terms and subject to the conditions of this Agreement, the Company
and the Holders wish to amend further the rights of the Holders relating to the
Series C Preferred Stock.



Now Therefore

, in consideration of the premises and the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows (capitalized terms that
are used herein but are not defined shall have the meanings given to them in the
Securities Purchase Agreement):



Amendment to Section 5 of the Third Amendment.
Section 5 of the Third Amendment is hereby amended and restated to read as
follows:

The provisions of this Agreement shall only become effective on the date (the
"Effective Date") unless otherwise indicated therein, when each of the following
conditions has been met: (i) this Agreement shall have been executed and
delivered by the Company and Holders of a majority of the outstanding shares of
Series C Preferred Stock, (ii) the Company shall have sold at least $2 million
of securities (from non-debt conversions) pursuant to the New Offering (as
defined in the Fourth Amendment), and the Company and investors shall have
entered into a definitive agreement for the sale at least an additional $3
million of securities (from non-debt conversions) pursuant to the New Offering,
with the additional closing being subject to receipt of approval by holders of
the Company's Common Stock and other closing conditions, including obtaining
agreements from vendors to compromise at least 75% of their outstanding
indebtedness, and (iii) the New Offering (including the second closing) shall be
on terms similar to those outlined in the attached term sheet. From and after
the Effective Date, all references in the Securities Purchase Agreement shall be
deemed to be references to the Securities Purchase Agreement as amended hereby
and by the First Amendment, the Second Amendment, the Third Amendment and the
Fourth Amendment.

Amendment to Section 2 of Second Amendment.
 a. The first sentence of Section 2(b) of the Second Amendment (as amended by
    the Fourth Amendment) is hereby amended to change the references to "Article
    XIII, Sections A, B, C and E of the Restated Certificate" contained in the
    definition of "Conversion Price" to "Article XII, Adjustment to the
    Conversion Price, Sections A, B, C and E of the Restated Certificate."
 b. Section 2(b)(ii) of the Second Amendment (as amended by the Fourth
    Amendment) is hereby amended to read in its entirety as follows:

    (ii) Article IV.D of Section 1 of the Restated Certificate, shall be amended
    and restated in its entirety to read as follows:

    Redemption of Premium:

    No quarterly Premiums will be paid until the Conversion Date. Upon
    conversion, any and all outstanding Premium with respect to the shares of
    the Series C Preferred Stock being converted shall be redeemed by the
    Company as of such Conversion Date by the issuance of a number of shares of
    the Common Stock equal to the quotient obtained by dividing (i) the
    aggregate amount of Premium as of such Conversion Date on the shares being
    converted by (ii) the greater of (a) $0.30 or (b) the Market Price (as
    defined in the Restated Certificate). Any fractional shares resulting from
    the redemption of Premium shall be rounded to the nearest whole share in
    accordance with Article IV.B (iv).

    

 c. Section 2(b) of the Second Amendment (as amended by the Fourth Amendment) is
    hereby amended to add a subsection (viii) which shall read in its entirety
    as follows:

(viii) Article VIII Sections A(i)(a), A(iii)(c) and A(iv) of the Restated
Certificate are deleted in their entirety.

Amendments to Registration Rights.
The Company shall register the additional shares of Common Stock underlying
Series C Preferred Stock resulting from investments by holders of Series C
Preferred Stock in shares of Series D Preferred Stock in the New Offering, as
provided in Section 2(b)(i) of the Second Amendment (as amended by the Fourth
Amendment). Such registration shall be subject to the terms and conditions of
the registration rights agreement to be entered into between the Company and
holders of Series D Preferred Stock. Such holders of Series C Preferred Stock
for whom the additional shares of Common Stock underlying Series C Preferred
Stock are so registered agree, however, that they will not dispose of any such
additional shares of Common Stock for a period of two years following the date
that such registration statement becomes effective. Except as provided above,
the holders of Series C Preferred Stock waive any and all registration rights
that they may otherwise have pursuant to the Registration Rights Agreement as a
result of, or arising out of, the New Offering. In addition, Section 2(c) of the
Registration Rights Agreement is hereby deleted in its entirety.
Amendment to Restated Certificate.
The holders of the Series C Preferred Stock hereby consent to an amendment to
the Restated Certificate of Incorporation of the Company to incorporate the
provisions of this Agreement and the First Amendment, the Second Amendment, the
Third Amendment and the Fourth Amendment.
Amendment to Section 3(a) of the Second Amendment.
Section 3(a) of the Second Amendment is hereby amended to add "Subject to
stockholder approval of an increase in the number of authorized shares of Common
Stock to reserve for issuance as a result of the New Offering (as defined in
Section 2(c) of the Fourth Amendment)" at the beginning of such Section.
Confirmation of Agreements; Entire Agreement.
Except as amended by this Agreement, the First Amendment, the Second Amendment,
the Third Amendment, the Fourth Amendment, the Securities Purchase Agreement and
the Certificate of Designation shall remain in effect in accordance with their
respective terms. This Agreement sets forth the entire agreement between or
among the parties with respect to the subject matter hereof. In the event of any
conflict between provisions of this Agreement and the provision of the
Securities Purchase Agreement, the First Amendment, the Second Amendment, the
Third Amendment, the Fourth Amendment or the Certificate of Designation, the
provisions of this Agreement or the latest such relevant Amendment, as
applicable, shall prevail.
Miscellaneous.
 a. Governing Law.

This Agreement shall be governed by and interpreted in accordance with the laws
of the State of California.
Counterparts.
This Agreement may be executed in counterparts and by the parties hereto on
separate counterparts, all of which together shall constitute one and the same
instrument. A telephone line facsimile copy of this Agreement bearing a
signature on behalf of a party hereto shall be legal and binding on such party.
Headings, etc.
The headings, captions and footers of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.
Severability.
If any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement or the validity or
enforceability of this Agreement in any other jurisdiction.
Amendments.
No amendment, modification, waiver, discharge or termination of any provision of
this Agreement nor consent to any departure by the Holders or the holders of
record from time to time of the Series C Preferred Stock or the Company
therefrom shall in any event be effective unless the same shall be in writing
and signed by the party to be charged with enforcement, which, in the case of
the Holders shall mean Persons who at the time are holders of record of a
majority of the outstanding shares of Series C Preferred Stock, which shall not
unreasonably be withheld, and then shall be effective only in the specific
instance and for the purpose for which given. No course of dealing between the
parties hereto shall operate as an amendment of this Agreement.
Waivers.
Failure of any party to exercise any right or remedy under this Agreement or
otherwise, or delay by a party in exercising such right or remedy, or any course
of dealings between the parties, shall not operate as a waiver thereof or an
amendment hereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or exercise of any other
right or power.
Notices.
Any notices required or permitted to be given under the terms of this Agreement
shall be delivered in accordance with the notice provisions of the Securities
Purchase Agreement.
Survival.
The respective representations, warranties, covenants, and agreements of the
Holders and the Company contained in this Agreement or made by or on behalf of
them, respectively, pursuant to this Agreement shall survive the Effective Date
and the issuance of the Conversion Shares and Warrant Shares and shall remain in
full force and effect regardless of any investigation made by or on behalf of
them or any person controlling or advising any of them.
Further Assurances.
Each party to this Agreement will perform any and all acts and execute any and
all documents as may be necessary and proper under the circumstances in order to
accomplish the intents and purposes of this Agreement and to carry out its
provisions.
Construction.
The language used in this Agreement will be deemed to be the language chosen by
the parties to express their mutual intent, and no rules of strict construction
will be applied against any party.

[Remainder of This Page Intentionally Left Blank]

 

In Witness Whereof,

this Agreement has been duly executed by the Holders and the Company by their
respective officers or other representatives thereunto duly authorized as of the
date first set forth above.



LifePoint, Inc.

By:

Name: Linda Masterson

Title: President and

Chief Executive Officer

 

New England Partners Capital, LLC

 

By:

Name:

Title:

Phone:

Fax:

 

Bomoseen Investments Ltd.

 

By:

Name:

Title:

Phone:

Fax:

 

Dandelion International, Ltd.

 

By:

Name:

Title:

Phone:

Fax:

 

Scorpion Acquisition LLC

 

By:

Name:

Title:

Phone:

Fax:

 

 

Wallington Investment Holdings Ltd.

 

By:

Name:

Title:

Phone:

Fax:

 

McCarthy Family Partners

 

By:

Name:

Title:

Phone:

Fax:

 

Zanett Lombardier Master Fund II, L.P.

 

By:

Name:

Title:

Phone:

Fax: ______________________________

 

Omicron Partners, L.P.

 

By:

Name:

Title:

Phone:

Fax:

 

General Conference Corporation Of Seventh-Day Adventists

 

By:

Name:

Title:

Phone:

Fax:

 

 

Elliott International L.P.

 

By:

Name:

Title:

Phone:

Fax:

 

Elliott Associates, L.P.

 

By:

Name:

Title:

Phone:

Fax:

 

Otato Limited Partnership

 

By:

Name:

Title:

Phone:

Fax:

 

Timberline Opportunity Partners, LP

 

By:

Name:

Title:

Phone:

Fax:

 

Carol Sue Sandler

 

By:

Name:

Title:

Phone:

Fax:

 

PMLDSS Ltd

 

By:

Name:

Title:

Phone:

Fax:

Raul M. Rodelas, MD

 

By:

Name:

Title:

Phone:

Fax:

 

Stifel Nicolaus Custodian For A. Ray Cecrle Ira

 

 

 

By:

Name:

Title:

Phone:

Fax:

 

The Michael S. Mccord Gst Trust

 

By:

Name:

Title:

Phone:

Fax:

 

H&B Wilson Interests Ltd.

 

By:

Name:

Title:

Phone:

Fax:

 

 

Brendon Devlin

 

By:

Name:

Title:

Phone:

Fax:

 

Gary Blum

 

By:

Name:

Title:

Phone:

Fax:

 

Dos Cuñados

 

By:

Name:

Title:

Phone:

Fax:

 

AWINN LTD.

 

By:

Name:

Title:

Phone:

Fax:

 

Michel A. Ansalem

 

By:

Name:

Title:

Phone:

Fax:

 

 

Harry S.Y. Nam

 

By:

Name:

Title:

Phone:

Fax:

 

 

 

Contemplated Financing Term Sheet

 

Sellers: LifePoint, Inc. ("LifePoint" or the "Company")

 

Gross Proceeds: Minimum $8.5 million (assuming the second closing occurs)

Maximum $15.0 million

(including conversion of the $2.5 million GCC note and the approximately $1.1
million Bridge loan)

 

Security: Convertible preferred equity convertible to Common Stock with a
conversion price of $0.30 per share, bearing a dividend of 6% with a maturity of
three years. Dividends shall accrue and be payable on a quarterly basis, in cash
or stock, at the Company's option. The Series D Preferred will have seniority to
all previous issued stock, including the Series C Preferred.

 

Warrants: LifePoint will issue 200% warrants to purchase common stock at an
exercise of $0.50 per share; provided that if they are exercised within one year
of closing, the exercise price shall be $0.30 per share. The warrants will
expire, if not exercised, 5 years from the date of issuance.

Mandatory Two years (2) years after the initial closing, if the market price of

Conversion: the Common Stock is 2X of the conversion price and certain other
conditions are met, the outstanding Series D Preferred will convert to common
stock.

 

Registration rights: LifePoint will register the common shares underlying the
convertible preferred stock and warrants, subject to shareholder approval which
will be immediately sought.

 

Series C Amendments: Conditional to this Series D Financing, the Series C
holders agree to the following modifications to the current documentation:

 

 1. The conversion price of the Series C Preferred stock will effectively be
    permanently set at $3.00 per share of Common Stock. All reset and
    price-based anti-dilution provisions will be eliminated.

     

 2. However, for every $1 of Series D Preferred purchased by Series C, $2 of
    Series C will maintain a ONE TIME price reset to $0.30 for the conversion
    price on the stock and the warrant exercise price will be reset be $0.50,
    however, the number of warrants will remain the same.

     

 3. At maturity, the Series C Preferred converts to Common Stock unless earlier
    converted.

     

 4. Any additional amendments only require approval by a majority of then
    stockholders.

     

 5. All future dividends will be accrued and paid at conversion.

     

 6. The Series C Preferred will become junior to the New Series D Convertible
    Preferred.

     

 7. Registration of additional shares issued under point 2 above are subject to
    shareholder approval, which should be immediately sought.

 

7th Day and Bridge Following shareholder approval, at the next closing, the

Loan Amendments: $2.5 million loan from the 7th Day Adventists and the
approximately $1.1 million bridge loan will convert into the offering on the
same terms as the new money invested.

 

Conditions to closing:

1. Completion of due diligence.

2. Completion of definitive transactional documents.

 

 